Citation Nr: 0631159	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel





INTRODUCTION

The veteran served on active duty service from July 1954 to 
June 1956.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
manifested for many years thereafter, and it is not shown to 
be otherwise related to service. 

2.  Tinnitus was not present in service or manifested for 
many years thereafter, and it is not shown to be otherwise 
related to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty, and service incurrence of sensineural hearing 
loss may not be presumed.   38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
duty.   38 U.S.C.A. § 1110, (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated December 
2002, the veteran was notified of the information and 
evidence needed to substantiate and complete his claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claims.  
The December 2002 letter advised the veteran to send 
additional information or evidence within 30 days of the date 
of the letter and that he should make sure VA receives 
additional evidence within one year from the date of the 
letter.  The veteran was also advised to let VA know if there 
is evidence or information that he thought would help support 
his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in December 2002 prior to the May 
2003 rating decision.  The veteran did receive proper VCAA 
notice prior to the initial rating decision denying his 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In a statement received in April 
2002, the veteran indicated that he had no additional 
evidence to submit.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  With respect to VA's 
duty to assist the appellant, the RO has obtained or 
attempted to obtain all evidence identified by him concerning 
his claimed disability. There is no indication of any 
outstanding records, identified by the appellant, which have 
not been obtained.  The veteran's service medical record and 
VA clinical records have been obtained.  The veteran has also 
been provided with thorough VA examinations in April 2003.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of  a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  See 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war and manifests sensorineural hearing loss (organic 
disease of the nervous system) to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural 
hearing loss may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require 
in-service complaints of or treatment for hearing loss in 
order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

The veteran and his representative contend that the veteran's 
exposure to artillery fire and other noise in service are the 
causes of his current bilateral hearing loss and tinnitus.  

In April 2003, the veteran was afforded a VA audiological 
examination for his claim.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
45
45
LEFT
45
45
40
35
40

Speech audiometry revealed speech recognition ability of 86 
in the right ear and 92 in the left ear.

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
At the time of the VA examination, audiometric testing 
revealed auditory thresholds of greater than 40 decibels for 
several of the relevant frequencies in each ear.  Further, 
speech recognition scores using the Maryland CNC Test were 
less than 94 percent.  The examiner diagnosed the veteran as 
having bilateral hearing loss and intermittent tinnitus.  

The Board finds there is no competent evidence of record, 
however, documenting the presence of hearing loss and 
tinnitus in the service medical records.  The Board notes 
that on his March 1956 report of medical history, the veteran 
noted that he had ear, nose or throat trouble.  On his exit 
examination, however, clinical evaluation of the veteran's 
ears were normal.  The veteran scored a 15/15 on his whisper 
voice test.  

Further, the Board finds there is no competent evidence of 
record demonstrating that the veteran suffered hearing loss 
or tinnitus to a compensable degree within one year of 
discharge from service which would allow for a grant of 
service connection on a presumptive basis.  There is a 
complete lack of objective evidence of any complaint, 
treatment, or diagnosis of hearing loss or tinnitus for 
approximately forty-seven years after separation from 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability are factors that weigh against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In other 
words, this type of evidence is too remote to be causally 
linked.

When the private audiological evaluation was conducted in 
January 2003, the record did not indicate, in any way, that 
the hearing loss or his tinnitus was linked to the veteran's 
active duty service.  

In his April 2003 VA examinations, the veteran attributed his 
hearing loss and tinnitus to noise exposure in service around 
artillery fire and the motor pool.  The examiner opined, 
however, that the veteran's hearing loss was not consistent 
with the effects of noise exposure.

In sum, the veteran's and his representative's claims for 
service connection for hearing loss must fail for lack of any 
competent evidence of an in-service disability and based on 
the fact that the preponderance of the competent evidence 
demonstrates that there is no causative nexus between these 
claimed disabilities and his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges a statement submitted by the veteran 
from someone who had the same military occupational specialty 
as the veteran.  The declarant stated that when he himself 
worked in artillery and in the motor pool, he was never 
provided with any ear protection in service.  Implicit in 
this statement is that the veteran too was not issued any ear 
protection while on active duty, which may have caused his 
current disabilities.  The Board notes that the veteran's and 
the declarant' s assertions alone are insufficient to support 
a grant of service connection.  It is undisputed that a lay 
person is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, without the appropriate 
medical training or expertise, a lay person is not competent 
to render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's bilateral hearing loss.  
See Espiritu, 2 Vet. App. 492.  Hence, any lay assertions in 
this regard have no probative value.

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
subsequent development of bilateral hearing loss.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


